Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
 
NOTICE OF ALLOWANCE
	This action is in response to the papers filed April 14, 2021. 

Amendments
           Applicant's response and amendments, filed March 29, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-4, 6-11, and 13-19, amended Claims 5, 12, and 20-25, and withdrawn Claims 20-25.
	Claims 5, 12, and 20-25 are pending.

Rejoinder
1. 	Claims 5 and 12 are allowable. The restriction requirement between alternative expression cassette configuration species as set forth in the Office action mailed on September 24, 2019, and alternative, additional structural and/or functional excipients of the AAV vector formulation species and additional structural elements of the AAV vector species genome as set forth in the Office action mailed on October 15, 2020 have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 20-25, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application is a 371 of PCT/US2016/058968 filed on October 27, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/247,498 filed on October 28, 2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on April 14, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
Robert et al (Archives Biochem. Biophys. 526:132-138, 2012) is considered relevant prior art for having taught that a small genus of anti-beta amyloid immunoglobulin constructs in development for the treatment of Alzheimer’s Disease (Table 1). Robert et al taught that the short half-life of direct administration of the therapeutic anti-beta amyloid immunoglobulin constructs affects the therapeutic dosing schedule, and in the case of AD patients, where delivery routes can be challenging, viral vector delivery systems are being investigated to avoid repeat dosing, whereby AAV vectors are the most promising due to its non-toxicity and long-term gene expression, being therapeutically superior to direct injection of the antibody (pg 135, col’s 1-2). 
Kou et al (Alzheimer’s & Dementia 9(4): Abstract P2-407, P507, July 1, 2013; of record) and Kou et al (Molecular Neurobiol. 51: 43-56, 2015; available online April 15, 2014; of record in IDS) both demonstrate that the ordinary artisan had successfully reduced to practice the ability to deliver an rAAV vector encoding an anti-beta amyloid scFv immunoglobulin construct into a subject for the treatment of AD.
Thus, those of ordinary skill in the art previously recognized and successfully reduced to practice the scientific and technical concepts of using an AAV vector to deliver a therapeutic anti-beta amyloid immunoglobulin construct to a subject for the treatment of Alzheimer’s disease.
SEQ ID NO:8 is free of the prior art. Search results available in SCORE.

1-20 = IL-12 secretion signal
MYKMQLLSCIALTLVLVANS

21-143 = variable region 1
QVQLVESGGGVVQPGRSLRLSCAASGFAFSSYGMHWVRQAPGKGLEWVAVIWFDGTKKYYTDSVKGRFTISRDNSKNTLYLQMNTLRAEDTAVYYCARDRGIGARRGPYYMDVWGKGTTVTV

144-158 = Gly-Ser linker
SGGGGSGGGGSGGGGS

159-265 = variable region 2
IQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPSRFSGSGSGTDFTLTISSLQPEDFATYYCQQSYSTPLTFGGGTKVEIK

266-271 = 6xHis tag
HHHHHH

Nitsch et al (U.S. 2013/021655) is considered relevant prior art for having disclosed a recombinant anti-beta amyloid immunoglobulin construct, wherein said recombinant anti-beta amyloid immunoglobulin construct may be an scFv molecule [0065, 148, 248], for use in the treatment of Alzheimer’s disease, wherein said recombinant anti-beta amyloid immunoglobulin construct is NI-101.12F6A (Tables 2-3).
NI-101.12F6A is disclosed to comprise a first variable region (Table 2, SEQ ID NO:39, upper line) that has an amino acid sequence substantially identical to the first variable region of instant SEQ ID NO:8 (lower line), as shown below:
QVQLVESGGGVVQPGRSLRLSCAASGFAFSSYGMHWVRQAPGKGLEWVAVIWFDGTKKYYTDSV
QVQLVESGGGVVQPGRSLRLSCAASGFAFSSYGMHWVRQAPGKGLEWVAVIWFDGTKKYYTDSV

KGRFTISRDNSKNTLYLQMNTLRAEDTAVYYCARDRGIGARRGPYYMDVWGKGTTVTVSS
KGRFTISRDNSKNTLYLQMNTLRAEDTAVYYCARDRGIGARRGPYYMDVWGKGTTVTV
NI-101.12F6A differs from the instant variable region 1 domain for further comprising the two C-terminal SS amino acids. 
NI-101.12F6A  is disclosed to comprise a second variable region (Table 3, SEQ ID NO:41, upper line) that has an amino acid sequence substantially identical to the second variable region of instant SEQ ID NO:8 (lower line), as shown below:
DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPSRFSG
DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPSRFSG

SGSGTDFTLTISSLQPEDFATYYCQQSYSTPLTFGGGTKVEIKR
SGSGTDFTLTISSLQPEDFATYYCQQSYSTPLTFGGGTKVEIK
NI-101.12F6A differs from the instant variable region 2 domain for further comprising the additional C-terminal R amino acid.
Nitsch et al disclosed the polynucleotides encoding the recombinant anti-beta amyloid immunoglobulin constructs may be contained in a vector [0049], e.g. an adeno-associated viral 
	Nitsch et al do not disclose or fairly suggest the instant amino acid configuration of the therapeutic scFv of SEQ ID NO:8.

Bussiere et al (WO 14/089500; published June 12, 2014; of record in specification) is considered relevant prior art for having disclosed an scFv for use in the treatment of Alzheimer’s disease, wherein said scFv is BIIB037 (Table 2; now also known in the art under the name Aducanumab), and wherein said BIIB037 binds to beta-amyloid proteins.
BIIB037 is disclosed to comprise a first variable region (SEQ ID NO:1, upper line) that has an amino acid sequence substantially identical to the first variable region of instant SEQ ID NO:8 (lower line), as shown below:
QVQLVESGGGVVQPGRSLRLSCAASGFAFSSYGMHWVRQAPGKGLEWVAVIWFDGTKKYYTDSV
QVQLVESGGGVVQPGRSLRLSCAASGFAFSSYGMHWVRQAPGKGLEWVAVIWFDGTKKYYTDSV

KGRFTISRDNSKNTLYLQMNTLRAEDTAVYYCARDRGIGARRGPYYMDVWGKGTTVTVSS
KGRFTISRDNSKNTLYLQMNTLRAEDTAVYYCARDRGIGARRGPYYMDVWGKGTTVTV
	BIIB037 differs from the instant variable region 1 domain for further comprising the two C-terminal SS amino acids. 
BIIB037 is disclosed to comprise a second variable region (SEQ ID NO:2, upper line) that has an amino acid sequence substantially identical to the second variable region of instant SEQ ID NO:8 (lower line), as shown below:
 IQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPSRFSG
DIQMTQSPSSLSASVGDRVTITCRASQSISSYLNWYQQKPGKAPKLLIYAASSLQSGVPSRFSG

SGSGTDFTLTISSLQPEDFATYYCQQSYSTPLTFGGGTKVEIKR
SGSGTDFTLTISSLQPEDFATYYCQQSYSTPLTFGGGTKVEIK
BIIB037 differs from the instant variable region 2 domain for lacking the N-terminal D amino acid of the second variable region of SEQ ID NO:8, and further comprising the additional C-terminal R amino acid.
	Bussiere et al do not disclose or fairly suggest the instant amino acid configuration of the therapeutic scFv of SEQ ID NO:8.
While Bussiere et al disclose the invention encompasses vectors comprising polynucleotides encoding the anti-beta amyloid immunoglobulins and scFv molecules [0129], Bussiere et al do not disclose the vector to be an rAAV vector. 

Thus, it is considered that the prior art does not teach or fairly suggest the instant amino acid configuration of the therapeutic scFv of SEQ ID NO:8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment-Claims
3. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Cathy Kodroff at 215-540-9210 on May 18, 2021.

In Claim 5, the phrase ‘is an amino acid sequence’ is replaced with ‘is the amino acid sequence’.
In Claim 12, the phrase ‘is an amino acid sequence’ is replaced with ‘is the amino acid sequence’.

Conclusion
4. 	Claims 5, 12, and 20-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633